DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 23, 2021 have been entered. Accordingly, claims 1-53 are currently pending and have been examined. Claims 1-33 have been cancelled by Applicant. Claim 34-53 are newly presented. The previous claim interpretations have been withdrawn due to applicant’s cancelling claims 14-33. However, a new grounds of rejection has been made due to applicant’s new claim. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior
to declaration of an interference, a certified English translation of the foreign application must be
submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the
non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim(s) 34, 35, 36, 41, 42, 49, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen (Intl. Pub. No. WO 2007/009466 A1, hereinafter "Jespersen-466") in view of McDonald (US Patent No: US 3699727, hereinafter "McDonald") in further view of  Jespersen(DK 171364 B1, hereinafter "Jespersen-364")

Regarding Claim 34, 
Jespersen-466 discloses
A brush grinding head for a grinding machine (“the profile strip is applied in a cylinder drum”, or a brush grinding head, for a grinding apparatus as cited Pg. 2 l. 20), the brush grinding head comprising: a carrier(5); and grinding lamellae(1), wherein:
the grinding lamellae(1) are arranged on a circumference of the carrier(5)(as illustrated in Fig. 1);
the grinding lamellae(1) include brushes(6) and a grinding element(8) which is adjacent to the brushes(6)(“adjacent” as illustrated in Fig. 1);
the grinding element(8) includes an abrasive-free layer(13) and an abrasive layer(see annotated figure below) having an abrasive(12);
and an abrasive-free layer(13) is compressible while maintaining a form thereof (“flexible” synonymous with “compressible” per Merriam Webster Thesaurus, Pg. 6 ll.18-19)

Jespersen-466 is silent to 
the abrasive-free layer is configured to store a grinding fluid therein;
the carrier includes a first extension at a first front face of the carrier and a second extension at a second front face of the carrier; and
the first extension and the second extension are configured to fix the grinding lamellae against a shift parallel to a rotational axis of the brush grinding head;


    PNG
    media_image1.png
    482
    767
    media_image1.png
    Greyscale


Jespersen-466 is silent to an abrasive-free layer is configured to store a grinding fluid.
McDonald teaches an abrasive article, comprised of a thin flexible(compressible) support layer, such as paper, film, or cloth. (Fig. 4, Col. 3 ll.14-17)

Therefore, McDonald further teaches
the abrasive-free layer(12) is compressible while maintaining a form thereof and configured to store a grinding fluid therein.(Col. 3, ll.14-17, ll.34-37)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive-free layer of Jespersen-466 by adding the abrasive-free layer is compressible while maintaining a form thereof and configured to store a grinding fluid therein of McDonald in order to aid in producing special effects such as lubrication of the abrasive flaps. (Col. 3 ll. 34-37)

Jespersen-466 discloses a profile strip applied in a cylinder drum carrier for a grinding apparatus(Pg.2 ll.21-22)

McDonald also teaches a cylinder drum carrier for grinding, wherein the carrier includes a first extension at a first front face of the carrier and a second extension at a second front face of the carrier, (as illustrated in annotated figure below), illustrating these limitations were known and obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention.

Jespersen-466, as modified discloses a brush grinding head and grinding lamellae(1), however
Jespersen-466, as modified is silent to 
the carrier includes a first extension at a first front face of the carrier and a second extension at a second front face of the carrier; and
the carrier configured to fix the grinding lamellae against a shift parallel to a rotational axis of the brush grinding head.

Jespersen-364 is concerned with a rotary grinding tool comprised of a cylindrical drum shaped carrier with the axis of symmetry coinciding with the axis of rotation. (top of Pg. 5)
Jespersen-364 teaches the carrier is provided with “means of one kind or another(shaft, hub washers, etc.)”, which allows the tool to be securely fastened to a grinder(eighth para. Pg. 3 of translation); such a carrier along the axis of rotation correspondingly capable of having the carrier configured to fix the grinding lamellae against a shift parallel to a rotational axis of the brush grinding head.

Therefore, Jespersen-364 teaches
the carrier(1) includes a first extension( see annotated figure below) at a first front face(see annotated figure below) of the carrier(1) and a second extension(3, see annotated figure below) at a second front face(see annotated figure below) of the carrier(1).(eighth para. Pg. 3 of translation); and
the carrier configured to fix the grinding lamellae against a shift parallel to a rotational axis of the brush grinding head.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier of Jespersen-466, as modified by adding the first extension and second extension of Jespersen-364 in order to aid in securely fastening the carrier to a grinder(eighth para. Pg.3 of translation)


    PNG
    media_image2.png
    780
    844
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    259
    388
    media_image3.png
    Greyscale
 

Regarding claims 35, 36, 41, 42, 47 Jespersen-466 in view of McDonald in further view of Jespersen-364, discloses the invention of claim 34.

Regarding claim 35,
Jespersen-466, as modified further discloses
 the grinding element(8) and the brushes(6) are arranged in a common groove(4).(as illustrated in Fig. 1)

Regarding claim 36,
Jespersen-466, as modified further discloses
 the abrasive layer(see annotated figure above) includes a flexible carrier layer(11) for the abrasive(12) (Pg. 6 ll.18-19)

Jespersen-466, as modified is silent to the flexible carrier layer is permeable for the grinding fluid.
McDonald teaches an abrasive article, comprised of a thin flexible support layer, such as paper, film, or cloth. (Fig. 4, Col. 3 ll.14-17)
McDonald also teaches producing “special effects such as lubrication of the abrasive flaps, e.g., using a lubricant saturated porous sheet.”(Col. 3 ll. 34-37)
Therefore, McDonald further teaches
and the flexible carrier layer(see annotated figure below) is permeable for the grinding fluid.( Col. 3, ll.14-17, ll.34-37)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive-free layer of Jespersen-466, as modified by adding the flexible carrier layer is permeable for the grinding fluid of McDonald in order to aid in producing special effects such as lubrication of the abrasive flaps. (Col. 3 ll. 34-37)

    PNG
    media_image4.png
    370
    276
    media_image4.png
    Greyscale


Regarding claim 41,
Jespersen-466, as modified further discloses
each of the grinding lamellae(1) is connected to the carrier(5) by an attachment element(2); and the brushes(6) and the grinding element(8) are mounted to the attachment element(2).(Figs. 1-2, Pg. 5 ll.1-4)

Regarding claim 42,
Jespersen-466, as modified is silent on
the brush grinding head further comprising: a rotational axis,
wherein the grinding lamellae are arranged parallel or angular to the rotational axis at the carrier.

McDonald further teaches
the brush grinding head(see annotated figure above) further comprising:
 a rotational axis(see annotated figure above),
wherein the grinding lamellae(11) are arranged parallel or angular to the rotational axis at the carrier(see annotated figure above).(lamellae arranged angular to rotational axis, as illustrated in annotated figure above)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush grinding head of Jespersen-466, as modified
 by adding the brush grinding head further comprising: a rotational axis,
wherein the grinding lamellae are arranged parallel or angular to the rotational axis at the carrier in order to aid in reducing streaking or edge marks on work pieces.(Col. 5 ll.16-25)

Regarding Claim 47, 
Jespersen-466, as modified further discloses
The brush grinding head according to claim 34, wherein the carrier(5) is drum-shaped.(Pg. 1, l. 3)

Regarding claim 49 Jespersen-466 in view of McDonald in further view of Jespersen-364, discloses the invention of claim 36.

Jespersen-466, as modified further discloses
 the flexible carrier layer(11) is canvas, which is a textile layer(textile is a woven material, per Merriam-Webster Dictionary, Pg. 7 l.4).

Claim(s) 37, 38, 51, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Johnson et al.(Intl. Pub. No. WO 96/33638, hereinafter “Johnson”)

Regarding Claim 37, Jespersen-466, as modified discloses the invention of claim 34.
Jespersen-466, as modified is silent to
 the abrasive is chosen from the group consisting of diamond and cubic boron nitride.

Johnson teaches an abrasive brush for abrading comprised of a layer unto which abrasive particles are added. (Pg. 1 ll.13-16)
Johnson also teaches the use of various abrasive particles comprised of diamond and cubic boron nitride. (Pg. 42 l. 15)
Johnson further teaches the selection of abrasive material depends on the intended application.(Pg. 42 l. 29)  For example a harder abrasive particle (such as diamond and cubic boron nitride) is preferred for removing burrs on a workpiece. (Pg. 43 ll.1-2)

Therefore Johnson teaches
the abrasive is chosen from the group consisting of diamond and cubic boron nitride.(Pg. 42 l.15)

the abrasive is chosen from the group consisting of diamond and cubic boron nitride of Johnson in order to aid in removing burrs on a workpiece. (Pg. 43 ll.1-2)

Regarding Claim 38, Jespersen-466, as modified discloses the invention of claim 34.
Jespersen-466, as modified is silent to
the abrasive layer includes a binding agent.

Johnson teaches
the abrasive layer includes a binding agent.(Pg. 42 ll.26-28)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive of Jespersen-466, as modified by adding 
the abrasive layer includes a binding agent of Johnson in order to aid in refining a workpiece surface. (Pg. 42 ll. 26-28)

Regarding Claim 51, Jespersen-466, as modified discloses the invention of claim 38.
Jespersen-466, as modified is silent to
 the binding agent is a resin binding agent.

However McDonald further teaches
the binding agent is a resin binding agent.(Col. 4 ll.13-16)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the binding agent of Jespersen-466, as modified by the binding agent is a resin binding agent of McDonald in order to aid in providing sufficient internal strength and shock resistance to resist fracture upon stopping, starting and encounter with a workpiece.(Col.3 ll.70-71, Col. 4 ll.1-4)

Regarding Claim 50, Jespersen-466, as modified discloses the invention of claim 34.
Jespersen-466, as modified is silent to
 the abrasive has a grain size of 1 to 270 µm.

Johnson teaches an abrasive grain size of 0.1 to 1500 um, which includes a grain size of 1 to 270 um. (Pg. 42 ll.10-11)
Therefore Johnson further teaches
the abrasive has a grain size of 1 to 270 µm.(Pg. 42 ll.10-16)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive grain size of Jespersen-466, as modified by adding the abrasive has a grain size of 1 to 270 µm of Johnson in order to aid in increasing the abrasiveness. (Pg. 5 ll. 4-5)

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Esteban et al.(Us. Pub. No. US 2016/0008958 A1, hereinafter "Esteban")
Regarding Claim 39, Jespersen-466, as modified discloses the invention of claim 34.
Jespersen-466, as modified is silent to
 the abrasive layer contacts the abrasive-free layer via the flexible carrier layer and the abrasive with the binding agent is arranged at an opposite side of the flexible carrier layer than the abrasive-free layer such that, when wet-grinding, the grinding fluid stored in the abrasive-free layer can be supplied to an active side of the abrasive layer via the flexible carrier layer and can remove abrasive dust therefrom.

Esteban is also concerned with abrasive products which depending on the purpose comprises different properties and different layers of materials, including abrasive products that has conformability and flexibility to adapt to the workpiece surface.(Para 3)
Esteban teaches an abrasive product with an abrasive layer(111), a binding agent(112), and a flexible carrier layer(101) comprised of material such as paper or cloth.(Figs. 1,4a, Para.62))
Esteban further teaches the flexible carrier layer(101) may be manufactured to provide functionality and may be comprised of one or more layers. (Fig. 3, Para. 39)
An example of a functional layer of the flexible carrier layer (101) is an abrasive free-layer(103) that may comprise a porous structure (Fig. 3, Para 40).
So in this example, the abrasive layer(111) would then be at an opposite side(107) of the flexible carrier layer(101), whereas the abrasive-free layer(103) would be at the bottom side(107) of the flexible carrier layer(101) as illustrated in Fig. 1.
Esteban further teaches wet mode abrasion conveys abraded material such as dust away.(middle of Para. 63)
Therefore, Esteban teaches
the abrasive layer(111, Fig. 4a) contacts the abrasive-free layer(103, Fig. 3) via the flexible carrier layer(101, Figs. 4a, 3) and the abrasive(113, Fig. 4a) with the binding agent(112, Fig. 4a) is arranged at an opposite side(107, Fig. 1) of the flexible carrier layer(101) than the abrasive-free layer(103, Fig. 3) such that, when wet-grinding, the grinding fluid stored in the abrasive-free layer(which is capable of being porous, Para. 40) can be supplied to an active side(110) of the abrasive layer(111) via the flexible carrier layer(101) and can remove abrasive dust therefrom.(middle of Para 63)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive layers of Jespersen-466, as modified by adding the abrasive layer contacts the abrasive-free layer via the flexible carrier layer and the abrasive with the binding agent is arranged at an opposite side of the flexible carrier layer than the abrasive-free layer such that, when wet-grinding, the grinding fluid stored in the abrasive-free layer can be supplied to an active side of the abrasive layer via the flexible carrier layer and can remove abrasive dust therefrom of Esteban in order to aid in avoiding health problems from airborne dust.(middle of Para. 63)

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Takeuchi et al (US Patent No. 4,714,528, hereinafter "Takeuchi")

Regarding Claim 40, Jespersen-466, as modified discloses the invention of claim 34.
Jespersen-466, as modified is silent to
 the brushes are made of natural hair.

Takeuchi is also concerned with a brush grinding process. (Abstract)
Takeuchi teaches the brush grinding process is also called “brush graining” and uses brush rolls comprised of natural animal hair.(Col. 4 ll.45-47)

Therefore Takeuchi teaches
the brushes are made of natural hair.(Col. 4 ll.45-47)

the brushes are made of natural hair of Takeuchi in order to aid in roughening the workpiece to increase the surface area. (Col. 3 ll.10-12)

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Takeuchi
Regarding Claim 52, Jespersen-466, as modified discloses the invention of claim 40.
Jespersen-466, as modified is silent to
 the natural hair is cactus hair.

Jespersen-364 is also concerned with a rotary grinding tool comprised of flexible grinding brushes. (Abstract)
Jespersen-364 further teaches grind brushes made of a natural cactus fiber.(Pg. 15, 5th paragraph)
Therefore Jespersen-364 teaches
the natural hair is cactus hair.(Pg. 15, 5th Paragraph)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the natural hair brushes of Jespersen-466, as modified by adding the natural hair is cactus hair of Jespersen-364 in order to aid effective grinding and a polishing effect.(Pg. 5 ll. 18-22)

Claim(s) 43, 45, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Himmer(WO 2007/131505 A1, hereinafter "Himmer-505")
Regarding Claim 43, 45, 48 Jespersen-466, as modified discloses the invention of claim 34.

Regarding claim 43,
Jespersen-466, as modified is silent to
 the grinding lamellae are inclined relative to a surface of the carrier.

Himmer-505 is also concerned with a grinding lamellae(10, 11) comprised of grinding and brush modules mounted on a rotating cylinder(1).(Figs. 1, 4, Abstract)
Himmer-505 further teaches the bristles(13) of the brush extend at an angle relative to radius of the grinding brush when the brush module is mounted on the cylinder. (Pg. 3 ll.1-4)
Therefore Himmer-505 teaches
the grinding lamellae(10,11) are inclined relative to a surface of the carrier(1).(Figs.1, 4, Pg. 3 ll.1-4)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding lamellae of Jespersen-466, as modified by adding the grinding lamellae are inclined relative to a surface of the carrier of Himmer-505 in order to aid in ideal non-planar surface grinding, like grinding end faces and side faces.(Pg. 1 ll. 14-24)

Regarding claim 45,
Jespersen-466, as modified is silent to
 A grinding machine comprising the brush grinding head according to claim 34.

Himmer-505 further teaches
A grinding machine comprising the brush grinding head(1) according to claim 34.(Fig.1, Abstract, Pg. 1 ll.3-6) 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush grinding head of Jespersen-466, as modified by adding a grinding machine comprising the brush grinding head according to claim 34 in order to aid in providing a grinding machine that ensures the end faces/side faces on workpieces of a certain thickness are ground.(Pg. 2 ll.1-3)

Regarding claim 48,
Jespersen-466, as modified is silent to
 the grinding element is lamellar.

Himmer-505 is concerned with grinding elements that comprise elastic lamellae or brushes. (Pg. 2 ll.5-6)
One of the alternate embodiments teaches that the brush(or lamellae) module can be equipped with a plurality of brushes(or lamellae) while simultaneously occupying a minimum of space on the brush(or lamellae) module.(Pg. 4 ll.1-3)
Therefore Himmer-505 further teaches
the grinding element is lamellar.(Pg. 2 ll.5-6)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding element of Jespersen-466, as modified by the grinding element is lamellar of Himmer-505 in order to aid in occupying a minimum of space on the lamellae module.(Pg. 4 ll.1-3)

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Himmer-505, in further view of Farrell(US 2010/0144251 A1, hereinafter "Farrell")
Regarding Claim 46, Jespersen-466, as modified discloses the invention of claim 45.
Jespersen-466, as modified is silent to
The grinding machine further comprising at least one of a hand guide or a protection shield
Farrell further teaches
The grinding machine(1) further comprising at least one of a hand guide(5) or a protection shield(18,19).(Fig. 1, Paras.8-9)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding machine of Jespersen-466, as modified by adding the grinding machine further comprising at least one of a hand guide or a protection shield of Farrell in order to aid in providing ergonomic control using the handles(Para. 8) and providing safety protection using shields.(Para. 9)

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Jespersen-364, in further view of Jespersen(Intl. Pub. No. EP 1025 958 A2, hereinafter "Jespersen-958")

Regarding Claim 44, Jespersen-466, as modified discloses the invention of claim 34.
Jespersen-466, as modified is silent to
 the grinding element is divided into sections.

Jespersen-958 is also concerned with a rotary grinding tool comprised of flexible grinding elements.(Abstract)
Further Jespersen-958 teaches
the grinding element(1) is divided into sections.(Figs. 2-3, Paras.33-34)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding elements of Jespersen-466, as modified by adding the grinding element is divided into sections of Jespersen-958 in order to aid in grinding non-planar surfaces like the contour of a groove.  This implies that the groove will maintain its rounded shape. (Col. 6 ll 52-55)

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen-466 in view of McDonald in further view of Johnson, in further view of Esteban.
Jespersen-466 discloses
A brush grinding head for a grinding machine(“the profile strip is applied in a cylinder drum”, or a brush grinding head, for a grinding apparatus as cited Pg. 2 l. 20), the brush grinding head comprising: a carrier(5); and grinding lamellae(1), wherein:
the grinding lamellae(1) are arranged on a circumference of the carrier(1)(as illustrated in Fig. 1);
the grinding lamellae(1) include brushes(6) and a grinding element(8) which is adjacent to the brushes(“adjacent” as illustrated in Fig. 1);
the grinding element(8) includes an abrasive-free layer(13), an abrasive layer(see annotated figure above in claim 34) having an abrasive(12); 
the abrasive layer(see annotated figure above in claim 34) includes a flexible carrier layer(11) for the abrasive(12) (Pg. 6 ll.18-19);
and an abrasive-free layer(13) is compressible (“flexible” synonymous with “compressible” per Merriam Webster Thesaurus, Pg. 6 ll.18-19)

Jespersen-466 is silent to
 the abrasive-free layer is configured to store a grinding fluid therein;
 the flexible carrier layer is permeable for the grinding fluid;
 the abrasive layer includes a binding agent;
 the abrasive layer contacts the abrasive-free layer via the flexible carrier layer and the abrasive with the binding agent is arranged at an opposite side of the flexible carrier layer than the abrasive-free layer such that, when wet-grinding, the grinding fluid stored in the abrasive­ free layer can be supplied to an active side of the abrasive layer via the flexible carrier layer and can remove abrasive dust therefrom; and
the abrasive-free layer and the flexible carrier layer are different layers.

Jespersen-466 is silent to an abrasive-free layer is configured to store a grinding fluid.
McDonald teaches an abrasive article, comprised of a thin flexible(compressible) support layer, such as paper, film, or cloth. (Fig. 4, Col. 3 ll.14-17)
McDonald also teaches producing “special effects such as lubrication of the abrasive flaps, e.g., using a lubricant saturated porous sheet.”(Col. 3 ll. 34-37)
Therefore, McDonald further teaches
the abrasive-free layer(12) is compressible while maintaining a form thereof and configured to store a grinding fluid therein.(Col. 3, ll.14-17, ll.34-37)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive-free layer of Jespersen-466 by adding the abrasive-free layer is compressible while maintaining a form thereof and configured to store a grinding fluid therein of McDonald in order to aid in producing special effects such as lubrication of the abrasive flaps. (Col. 3 ll. 34-37)

Jespersen-466 is silent to the flexible carrier layer is permeable for the grinding fluid;
McDonald teaches an abrasive article, comprised of a thin flexible support layer, such as paper, film, or cloth. (Fig. 4, Col. 3 ll.14-17)
McDonald also teaches producing “special effects such as lubrication of the abrasive flaps, e.g., using a lubricant saturated porous sheet.”(Col. 3 ll. 34-37)
Therefore, McDonald further teaches
and the flexible carrier layer(see annotated figure above in claim 36) is permeable for the grinding fluid.( Col. 3, ll.14-17, ll.34-37)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive-free layer of Jespersen-466, as modified by adding the flexible carrier layer is permeable for the grinding fluid of McDonald in order to aid in producing special effects such as lubrication of the abrasive flaps. (Col. 3 ll. 34-37)

Jespersen-466 is silent to 
the abrasive layer includes a binding agent

Johnson teaches an abrasive brush for abrading comprised of a layer unto which abrasive particles are added. (Pg. 1 ll.13-16)
Johnson further teaches
the abrasive layer includes a binding agent.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive of Jespersen-466, as modified by adding 
the abrasive layer includes a binding agent of Johnson in order to aid in refining a workpiece surface. (Pg. 42 ll. 26-28)

Jespersen-466 is silent to 
the abrasive layer contacts the abrasive-free layer via the flexible carrier layer and the abrasive with the binding agent is arranged at an opposite side of the flexible carrier layer than the abrasive-free layer such that, when wet-grinding, the grinding fluid stored in the abrasive­ free layer can be supplied to an active side of the abrasive layer via the flexible carrier layer and can remove abrasive dust therefrom; and
the abrasive-free layer and the flexible carrier layer are different layers.

Esteban is also concerned with abrasive products which depending on the purpose comprises different properties and different layers of materials, including abrasive products that has conformability and flexibility to adapt to the workpiece surface.(Para 3)
Esteban teaches an abrasive product with an abrasive layer(111), a binding agent(112), and a flexible carrier layer(101) comprised of material such as paper or cloth.(Figs. 1,4a, Para.62))
Esteban further teaches the flexible carrier layer(101) may be manufactured to provide functionality and may be comprised of one or more layers. (Fig. 3, Para. 39)
An example of a functional layer of the flexible carrier layer (101) is an abrasive free-layer(103) that may comprise a porous structure (Fig. 3, Para 40).

Esteban further teaches wet mode abrasion conveys abraded material such as dust away.(middle of Para. 63)
Therefore, Esteban teaches
the abrasive layer(111, Fig. 4a) contacts the abrasive-free layer(103, Fig. 3) via the flexible carrier layer(101, Figs. 4a, 3) and the abrasive(113, Fig. 4a) with the binding agent(112, Fig. 4a) is arranged at an opposite side(107, Fig. 1) of the flexible carrier layer(101) than the abrasive-free layer(103, Fig. 3) such that, when wet-grinding, the grinding fluid stored in the abrasive-free layer(which is capable of being porous, Para. 40) can be supplied to an active side(110) of the abrasive layer(111) via the flexible carrier layer(101) and can remove abrasive dust therefrom.(middle of Para 63)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrasive layers of Jespersen-466, as modified by adding the abrasive layer contacts the abrasive-free layer via the flexible carrier layer and the abrasive with the binding agent is arranged at an opposite side of the flexible carrier layer than the abrasive-free layer such that, when wet-grinding, the grinding fluid stored in the abrasive-free layer can be supplied to an active side of the abrasive layer via the flexible carrier layer and can remove abrasive dust therefrom of Esteban in order to aid in avoiding health problems from airborne dust.(middle of Para. 63)

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that individual references do not have structures cited in the claims or are missing structures cited in the claims.
In particular applicant argues McDonald fails to teach extensions as claimed(pg. 10).  Examiner respectfully disagrees, as cited in rejections above.(see annotated figure above)
Also, with the new limitations of extensions in the claims, Jespersen-466 in view of McDonald in further view of Jespersen-364 in combination discloses the new limitations of extensions, as cited in the rejections above.
Applicant also argues that Esteban only teaches one layer for both the layer free of grinding means and the carrier layer.(pg.12)
Examiner respectfully disagrees.  Esteban teaches several embodiments, one of which teaches separate layers, as cited in rejections above.(see annotated figure above)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                      /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723